Citation Nr: 1750390	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-04 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for nasal polyps.

2.  Entitlement to service connection for respiratory disorder.

3.  Entitlement to service connection for eye disorder.

4.  Entitlement to service connection for skin disorder.

5.  Entitlement to service connection for bilateral hearing loss disability. 

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disability (TDIU). 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970, with service in Vietnam from May 1969 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in May 2017, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 90 days to permit the Veteran an opportunity to obtain and submit additional evidence, specifically nexus evidence tying the claimed disabilities to service.  However, this period has expired without additional evidence being submitted to the record.  Also at the time of the hearing, the undersigned explained to the Veteran that his former representative's authorization to represent claimants before VA was revoked, and that he could represent himself or appoint another representative or service organization to represent him.  At the hearing, he indicated that he wished to represent himself and proceed pro se.

The issues of service connection for bilateral hearing loss disability and tinnitus and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's current nasal polyps, respiratory, eye, and skin disorders were not manifest in service and are unrelated to service.  


CONCLUSIONS OF LAW

The criteria for service connection for nasal polyps, respiratory, eye, and skin disorders are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current nasal polyps.  His service treatment records do not report any, and on service discharge examination in June 1970, his nose was normal.  A March 2008 report from J. W. Lurton, M.D. states that he had been seen 10 years prior and had polyps removed.  His polyps had returned again in March 2008.  Therefore, the first indication of record of polyps was in about 1998, which was many years after service.  The preponderance of the evidence is against a finding that the Veteran's nasal polyps were manifest in service or are otherwise related to service.  The Veteran raised the matter of their relationship to Agent Orange exposure in service during his May 2017 hearing.  However, nasal polyps are not on the list of diseases presumptive to Agent Orange exposure, and VA updates the list concerning presumptive diseases whenever there is sound medical and scientific evidence that a positive association exists between Agent Orange exposure and a disease which is not on the list.  38 U.S.C.A. § 1117 (West 2014).  The Veteran has not submitted, nor does a review of the record show, competent evidence indicating that his polyps are related to his presumed in-service Agent Orange exposure, and so that allegation fails to result in an allowance of the claim.  Without such indication of a relationship to service, including his presumed Agent Orange exposure in service, further development for a VA examination and/or a medical opinion is not required.

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current respiratory disorder, which the medical evidence shows is chronic obstructive pulmonary disease.  His service treatment records do not report it, and the service discharge examination in June 1970 noted that his lungs were normal.  Further, it is first clinically shown many years after service.  His recent treatment records report a history of tobacco use, with a May 2009 VA examination report noting a 50-pack year history, and that examiner stating that he has no Agent Orange-linked diagnosis evident on that examination, while at the same time diagnosing chronic obstructive pulmonary disease.  COPD is not a disease on the presumptive list of Agent Orange illnesses, and the preponderance of the evidence indicates that the Veteran's chronic obstructive pulmonary disease was not manifest in service and that it is unrelated to service.  The Veteran reported in February 2009 that he was exposed to asbestos in service, but asbestosis and mesothelioma which are caused by asbestos exposure are not present.  A May 2009 chest X-ray noted no acute process.


Eye disorder

Service treatment records do not show any eye trouble, and the Veteran's eyes were clinically normal on service discharge examination in June 1970, with 20/20 distant vision uncorrected and no need for refraction.  Post-service, refractive error, which is not considered a disease or injury for VA compensation matters, is shown.  Accordingly, service connection cannot be granted for the Veteran's refractive error.  See 38 C.F.R. § 3.303(c).  The evidence also shows that the Veteran has been diagnosed with cataracts.  However, this was in recent years, with a normal service discharge examination and many years having passed between service discharge and the diagnosis negating service onset.  The Veteran's testimony regarding service experiences wherein dust and a rock blew into his eye has been considered.  However, no relationship is shown between these events and the Veteran's current cataracts disability, as his eyes were normal on service discharge examination.  Additionally, the Veteran testified in May 2017 that he has had eye trouble more recently.  However, as noted earlier, his service discharge examination was normal, and many years have passed between service discharge and such eye trouble.  If the Veteran is claiming any eye disease as due to Agent Orange exposure, it is noted that no eye disorders are on the list of diseases presumptive to Agent Orange exposure, and again, the Board notes the same statutory requirements reported above from 38 U.S.C.A. § 1117, to update the presumptive list when necessary, and that the VA examiner in May 2009 noted that the Veteran had cataracts and indicated this is not an Agent Orange exposure linked diagnosis.  In light of the above, service connection is not warranted for eye disorder.  

Skin disorder

The current skin diagnoses of record are eczema and dyshidrosis of the hands, as reflected by a May 2009 VA examination report.  These were not manifest in service according to the service treatment records, including the normal skin examination on service discharge examination in June 1970, and the Veteran denied having had chloracne in service on VA examination in May 2009.  The VA examiner at that time indicated that the Veteran recently had a pruritic eczematous rash on his upper extremities and on his legs, and scattered epidermal inclusion cysts.  Such VA examiner indicated that these were not Agent Orange exposure-linked diagnoses.  Additionally, on VA examination in February 2010, the Veteran was adamant that he did not have a skin rash of concern or skin problems during service.  That examiner correctly noted (as reflected by service treatment records) that the Veteran had had right hand folliculitis in 1969, but indicated that it had resolved completely with no recurrence or residuals.  In-service resolution of any and all skin problems is supported by the normal service discharge examination and the lack of a showing of a chronic skin disorder for years post-service.  The only other skin rash found on VA examination in February 2010 was left leg dermatitis which appears to be the same thing as the eczematous rash which the VA examiner in May 2009 indicated is not Agent Orange exposure linked.  Accordingly, the Board finds that service connection is not warranted for skin disorder.  

The Veteran may feel that his current disorders are related to service, but he is not competent to diagnose the diseases at issue or indicate that they resulted from service, as medical expertise is required to opine on these complex medical matters concerning these disorders.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).


ORDER

Service connection for nasal polyps, respiratory disorder, eye disorder, and skin disorder is denied.


REMAND

Service personnel records show that the Veteran was on active duty from November 1968 to June 1970, and that afterwards, he was in the Army reserves until being discharged in August 1977.  By that time, he had 8 years and 7 months of service for pay purposes.  While in Vietnam from May 1969 to June 1970, he served as a rifleman and autorifleman and earned the Combat Infantryman Badge.  He has testified that he manned a quad-50, a very big and loud machine gun, on a fire support base, was in very loud combat in the jungle, and then hooked loads under Chinooks and Hueys for a duration of about 1 or 2 months shortly before his tour of Vietnam and his active service ended.  He feels that he had hearing loss on finishing his tour of Vietnam in June 1970, and his service discharge examination shows only whispered voice hearing test results.  

Based in part on the absence of audiometry on service discharge examination, a VA examiner in May 2009 was unable to opine, without resorting to speculation, on the matter of whether the Veteran's current hearing loss disability is related to service.  The examiner noted that there was about a 20 year history of civilian noise exposure.  

It appears that the only audiometry of record besides that from the service entrance examination is from the VA audiometric examination in February 2009.  The Veteran's army reserve service treatment records are not of record and should be obtained to assist in adjudication of his claims for service connection for hearing loss and tinnitus.  It is very possible that they will have audiometric reports and/or other relevant information which can be considered in conjunction with the claims for service connection for hearing loss disability and tinnitus.  Additionally, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  See The Merck Manual, Section 7, Ch. 85, Inner Ear.  In light of the evidence, a VA examination, as indicated below, will be conducted after record development is complete.

Last, the Veteran has tied his claim for TDIU, in part, to the success of his claim for service connection for bilateral hearing loss disability.  See, e.g., his February 2012 appeal statement.  Accordingly, appellate adjudication of such issue is being deferred until after the action ordered below is accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's army reserve service treatment records for such service between his June 1970 active service discharge and his August 1977 reserve service discharge.  

2.  Also make arrangements to obtain all other medical records of treatment which the Veteran received since service discharge, to include from any and all private, service, and VA health care providers, which are not already contained in the claims folder, which concern hearing loss or tinnitus.  

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his current bilateral hearing loss and tinnitus disabilities.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that his currently diagnosed bilateral hearing loss disability was incurred service, including conceded in-service acoustic trauma?  The Board finds that the Veteran's hearing was normal in both ears, for VA purposes, on service entrance examination in November 1968, and that it should be treated as such by the VA examiner.

(b) Is it at least as likely as not (a probability of at least 50 percent) that his current tinnitus, reported at the time of the May 2009 VA examination to have started in about 1990, is either:

(i) incurred in service, including due to conceded in-service acoustic trauma;
(ii) caused by or associated with a service incurred bilateral hearing loss disability; or, 
(iii) aggravated by a service-incurred bilateral hearing loss disability?  

The examiner should furnish detailed reasons for each opinion, accepting as true that the Veteran was exposed to very loud noises/acoustic trauma during combat as a rifleman and autorifleman and when helping load Chinooks and Hueys during his Vietnam service from November 1968 to June 1970, without hearing protection, and take into consideration a longitudinal review of his medical records including any and all reserve treatment records obtained on remand.  A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


